Lumpkin, P. J.
This was a claim case, which resulted in a verdict finding subject the property levied on. The only issue contested at the trial was whether or not a deed from the de*325fendant in execution to the claimant, under which she asserted title, was, with her knowledge, made for the purpose of defrauding his creditors. There was not a particle of evidence to show that this was a purely voluntary conveyance, and the instrument itself recited a valuable consideration. Nevertheless, the trial judge submitted to the jury, as if it were a disputed issue, the question whether or not the deed was wholly without consideration. This was obviously erroneous and calculated to mislead the jury. It follows, the case being a close one upon its facts, that the claimant is entitled to a new trial.

Judgment reversed.


All the Justices concurring.